Powell, J.
(After stating the foregoing facts.)
It is recited in the record that the verdict was directed by the ■trial judge; however, the exception is to the overruling of a mo*256tion for a new trial, and only the grounds presented therein are under review. This motion contains the general grounds and several special grounds. In none of them is the point presented that the court erred in directing the verdict because the evidence, was conflicting; and that proposition is, therefore, not before us. for review. The case stands here just as if the court had charged the jury at length and the verdict was their regular finding. Dickinson v. Stults, 120 Ga. 632 (48 S. E. 173); Rosenblatt v. State, 2 Ga. App. 650 (58 S. E. 1107). The reason for the rule is stated, in the Dickinson case, supra. Certainly, in this view of the case,, there is evidence enough to support the finding. Indeed, we incline to the view that the direction of the verdict was the only legal termination of the case, under the facts presented. There are certain exceptions to the testimony; but they are not in proper form, as thejr do not set out the substance of the testimony to which the objections relate. ' Judgment affirmed.